On Petition for Rehearing.
Potter, Chiee Justice.
On application for rehearing counsel for plaintiff in error again adverts to the evidence, and insists that it is insufficient to establish either the making of an assault, or an intent to commit murder.
The authorities cited by counsel upon the proposition that there was no evidence of an assault do not support his contention. Yoes v. State, 9 Ark., 42, was a case of assault and battery. A conviction was set aside because of the giving of an instruction to the effect that if the defendant called the prosecuting witness out for the purpose of having a difficulty with him he must be found guilty; and it was held that the motives which induced the defendant to go to the place where the witness was, might be legitimately inquired into in case it should be proven that he had actually made an assault in pursuance of his preconceived and settled intention, but could not under any state of the case have furnished conclusive evidence of his guilt.
*319In People v. Murray, 14 Cal., 160, the court holds that there is a difference between preparation and attempt, and applied that principle to the case in hand where the accused was charged with an attempt to contract an incestuous marriage. The difference between preparation and attempt was illustrated by the court by reference to the purchase and loading of a gun with the declared intention of shooting a neighbor; and it was said, “ Until some .movement is made to use the weapon upon the person of his intended victim, there is only preparation and not an attempt.”
In the case at bar not only had the gun been obtained and loaded, but the defendant resorted to the house of the one charged to have been assaulted, and as the latter testified, pointed the weapon at her. It is not necessary to again rehearse the testimony. We held that the act of pointing the loaded gun at the woman at the hour and place and under the circumstances shown by the testimony constituted an assault, and we have found nothing in the boohs or authorities which require us to change our views in that particular.
In the late case of State v. Archer decided by the court of appeals of Kansas, 54 Pac., 927, it was held that the pointing of an unloaded revolver, in a threatening manner, at another is an assault when the party at whom it is pointed is not aware that it is not loaded or has no reason to believe that it is not, and is by the act of the menacing party, put in fear of bodily harm. The court in support of its conclusion refers to State v. Taylor, 20 Kan., 643; 2 Bish. New Crim. L., Sec. 32; State v. Shepard, 10 Ia., 126; Com. v. White, 110 Mass., 409; and State v. Horne, 9 Kan., 119.
In the case at bar the woman was clearly put in fear of bodily harm, which impelled her to flee and call for assistance.
Counsel again insists that the evidence is insufficient to disclose an intent to murder. It may be that counsel understands our former opinion to disregard the principle of law that in cases of this character the specific intent *320must be proven as laid in the indictment or information. If so, he misinterprets the reasons given for our conclusion. We are well aware and in full accord with that doctrine which is well expressed in the case of Roberts v. People, 19 Mich., 401, cited by counsel, as follows: ‘£ When a statute makes an offense to consist of an act combined with a particular intent, that intent is just as necessary to be proved as the act itself, and must be found by the jury as matter of fact before a conviction can be had. ” * * * “And in all such cases the particular intent charged must be proved to the satisfaction of the jury; and no intent in law, or mere legal presumption differing from the intent, in fact, can be allowed to supply the place of the latter.”
That court, however, in the same case held further that it was unnecessary to prove the specific intent by direct, positive, and independent evidence ; but as the court remarked by quoting from one of its own earlier decisions “the jury may draw the inference, as they draw all other inferences from any facts in evidence which, to their minds, fairly prove its existence, ” and then added, ‘‘ and in considering the question they may and should take into consideration the nature of the defendant’s acts constituting the assault; the temper or disposition of mind with which they were apparently performed, whether the instrument and means used were naturally adapted to produce death, his conduct and declarations, prior to, at the time, and after the assault, and all other circumstances calculated to throw light upon the intention with which the assault was made.”
In Friederich v. People, 147 Ill., 310, the court said, ‘ ‘ Malicious intent must therefore be proved. It is true that it need not be done by direct testimony and may under certain circumstances attending the act, be presumed, but not from the mere fact that a deadly weapon was used.” And in People v. Landman, 103 Cal., 577, the court said, “Of course, under these circumstances, a person’s intent can not be proven by direct and positive evidence, yet it *321is none tbe less a question of fact, to be proven-like any other facts in the case, and all the circumstances surrounding the assault furnish the rule upon which its proper solution depends.”
In our former opinion we called attention to several of the circumstances connected with the assault as well as .the conduct of the defendant, and stated that the jury having upon all the testimony determined that the defendant was guilty of the crime charged, and that as there was sufficient evidence, if true, to establish the crime, we were not disposed to disturb the verdict. Although, as we then remarked, the evidence was not strong, we perceive no substantial reason for departing from our former conclusion. The jury had all the facts before them, and were instructed that to make out the crime both the assault and intent must be proved.

Reheari/ng denied.

Corn, J., concurs.
Knight, J., did not sit.